PER CURIAM.
We note that the bill of exceptions in this case was neither settled nor filed within the time limited by Rule IX, Rules of Practice and Procedure in Criminal Cases, 28 U.S.C.A. following section 723a, as validly extended by the trial judge to August 15, 1939. His further extension to August 25th was invalid since it was not granted within thirty days after the taking of the appeal. Long v. United States, 9 Cir., 90 F.2d 482, certiorari denied 302 U.S. 730, 58 S.Ct. 55, 82 L.Ed. 564. We have nevertheless examined the bill of exceptions in the light of appellant’s argument, but find no error therein which affected his substantial rights. See Gleckman v. United States, 8 Cir., 80 F.2d 394.
The judgment of the district court is affirmed.